 



Exhibit 10.1
TENDER AND SUPPORT AGREEMENT
     TENDER AND SUPPORT AGREEMENT (this “Agreement”), dated as of February 21,
2007, is by and among Whole Foods Market, Inc., a Texas corporation
(“Purchaser”), WFMI Merger Co., a Delaware corporation and wholly-owned
subsidiary of Purchaser (“Merger Sub”), Wild Oats Markets, Inc., a Delaware
corporation (the “Company”), Yucaipa American Alliance Fund I, L.P., a Delaware
limited partnership (“YAAF”), and Yucaipa American Alliance (Parallel) Fund I,
L.P., a Delaware limited partnership (“YAAF Parallel”) (each of YAAF and YAAF
Parallel being referred to herein as a "Securityholder”).
     WHEREAS, as of the date hereof, YAAF and YAAF Parallel beneficially own
3,160,296 and 2,215,304 shares, respectively, of common stock of the Company
(“Company Common Stock”) (such shares, together with any shares of Company
Common Stock that are hereafter issued to or otherwise acquired or owned by any
Securityholder prior to the termination of this Agreement being referred to
herein as the “Subject Shares”);
     WHEREAS, as a condition to their willingness to enter into the Agreement
and Plan of Merger (the “Merger Agreement”) dated as of the date hereof, among
Purchaser, Merger Sub and the Company, Purchaser and Merger Sub have required
that each Securityholder, and in order to induce Purchaser and Merger Sub to
enter into the Merger Agreement each Securityholder (only in such
Securityholder’s capacity as a holder of the Subject Shares) has agreed to,
enter into this Agreement; and
     WHEREAS, capitalized terms used but not otherwise defined herein shall have
the respective meanings ascribed to such terms in the Merger Agreement.
     NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below, the
parties hereto agree as follows:
ARTICLE 1
Agreement to Tender
     Section 1.01. Agreement to Tender. Unless this Agreement shall have been
terminated in accordance with its terms, each Securityholder shall validly
tender or cause to be tendered in the Offer all of such Securityholder’s Subject
Shares pursuant to and in accordance with the terms of the Offer. As promptly as
practicable, but in any event no later than five Business Days after receipt by
such Securityholder of all documents or instruments required to be delivered
pursuant to the terms of the Offer, including but not limited to the letter of
transmittal, each Securityholder shall (i) deliver to the depositary designated
in the Offer (the “Depositary”) (A) a letter of transmittal with respect to its
Subject Shares complying with the terms of the Offer, (B) a certificate or
certificates representing such Subject Shares or an “agent’s message” (or such
other evidence, if any, of transfer as the Depositary may reasonably request) in
the case of a book-entry transfer

1



--------------------------------------------------------------------------------



 



of any uncertificated Subject Shares and (C) all other documents or instruments
required to be delivered by other stockholders of the Company pursuant to the
terms of the Offer, and/or (ii) instruct its broker or such other Person that is
the holder of record of any Subject Shares beneficially owned by such
Securityholder to tender such Subject Shares pursuant to and in accordance with
the terms of the Offer. Each Securityholder agrees that, once its Subject Shares
are tendered, such Securityholder will not withdraw any of such Subject Shares
from the Offer, unless and until (i) the Offer shall have been terminated by
Merger Sub in accordance with the terms of the Merger Agreement or (ii) this
Agreement shall have been terminated in accordance with its terms.
     Section 1.02. Merger Consideration. Any amount of Merger Consideration paid
for each share of Company Common Stock in excess of the Offer Price must be
paid, promptly after the Effective Time, to each Securityholder in respect of
such Securityholder’s Subject Shares.
ARTICLE 2
Representations and Warranties of the Securityholders
     Each Securityholder represents and warrants to Purchaser and Merger Sub as
to itself, severally and not jointly, that:
     Section 2.01. Authorization; Binding Agreement. The consummation of the
transactions contemplated hereby are within such Securityholder’s corporate or
organizational powers and have been duly authorized by all necessary corporate
or organizational actions on the part of such Securityholder. Such
Securityholder signing this Agreement has full power and authority to execute,
deliver and perform this Agreement.
     Section 2.02. Non-Contravention. The execution, delivery and performance by
such Securityholder of this Agreement and the consummation of the transactions
contemplated hereby do not and will not (i) violate any certificate of
incorporation, bylaws or other organizational documents of such Securityholder,
(ii) violate any law applicable to such Securityholder, (iii) require any
consent or other action by any Person under, constitute a default under, or give
rise to any right of termination, cancellation or acceleration or to a loss of
any benefit to which such Securityholder is entitled under any provision of any
agreement or other instrument binding on such Securityholder or (iv) result in
the imposition of any Lien on any asset of such Securityholder, in the case of
each of clauses (ii) through (iv) such as would impair or adversely affect such
Securityholder’s ability to perform its obligations hereunder.
     Section 2.03. Ownership of Subject Shares; Total Shares. Such
Securityholder is the record or beneficial owner (as defined in Rule 13d-3 under
the Exchange Act) of its Subject Shares and, as of the date of Merger Sub’s
acceptance of the shares of Company Common Stock in the Offer, such Subject
Shares will be free and clear of any Lien and any other limitation or
restriction (including any restriction on the right to vote or

2



--------------------------------------------------------------------------------



 



otherwise transfer such Subject Shares), except as provided hereunder or
pursuant to any applicable restrictions on transfer under the Securities Act.
     Section 2.04. Voting Power. Such Securityholder has full voting power, with
respect to its Subject Shares, and full power of disposition, full power to
issue instructions with respect to the matters set forth herein and full power
to agree to all of the matters set forth in this Agreement, in each case with
respect to all of its Subject Shares. None of such Securityholder’s Subject
Shares are subject to any voting trust or other agreement or arrangement with
respect to the voting of such shares, except as provided hereunder.
ARTICLE 3
Additional Covenants of the Securityholders
     Each Securityholder hereby covenants and agrees as to itself, severally and
not jointly, that:
     Section 3.01. Voting of Subject Shares.
     (a) At every meeting of the stockholders of the Company called, and at
every adjournment or postponement thereof, such Securityholder shall, or shall
cause the holder of record on any applicable record date to, vote its Subject
Shares (to the extent that any of such Securityholder’s Subject Shares are not
purchased in the Offer) (i) in favor of the adoption of the Merger Agreement and
the transactions contemplated thereby, (ii) against (A) any agreement or
arrangement related to any Acquisition Proposal, (B) any liquidation,
dissolution, recapitalization, extraordinary dividend or other significant
corporate reorganization of the Company or any of its Subsidiaries or (C) any
other transaction the consummation of which would reasonably be expected to
impede, interfere with, prevent or materially delay the Offer or the Merger or
that would reasonably be expected to dilute materially the benefits to Purchaser
of the transactions contemplated by the Merger Agreement and (iii) in favor of
any other matter necessary for consummation of the transactions contemplated by
the Merger Agreement, which is considered at any such meeting of stockholders,
and in connection therewith to execute any documents reasonably requested by
Purchaser that are necessary or appropriate in order to effectuate the
foregoing.
     (b) In order to secure the performance of such Securityholder’s obligations
under this Agreement, by entering into this Agreement, such Securityholder
hereby irrevocably grants a proxy appointing each executive officer of Purchaser
as such Securityholder’s attorney-in-fact and proxy, with full power of
substitution, for and in its name, to vote, express consent or dissent, or
otherwise to utilize such voting power in the manner contemplated by
Section 3.01(a) above as such attorney-in-fact and proxy, in its sole
discretion, deems proper with respect to such Securityholder’s Subject Shares.
The proxy granted by such Securityholder pursuant to this Section 3.01(b) shall
be revoked automatically, without any notice or other action by any Person, upon
termination of this

3



--------------------------------------------------------------------------------



 



Agreement in accordance with its terms. Such Securityholder hereby revokes any
and all previous proxies granted with respect to its Subject Shares.
     (c) Each Securityholder shall retain at all times the right to vote such
Securityholder’s Subject Shares in such Securityholder’s sole discretion and
without any other limitation on those matters other than those set forth in
Section 3.01(a) above that are at any time or from time to time presented for
consideration to the Company’s stockholders generally.
     Section 3.02. No Inconsistent Arrangements. Except as provided hereunder or
under the Merger Agreement, such Securityholder shall not, directly or
indirectly, (i) create or permit to exist any Lien on any such Subject Shares,
(ii) enter into any contract with respect to any transfer of such Subject Shares
or any interest therein, (iii) grant or permit the grant of any proxy, power of
attorney or other authorization in or with respect to such Subject Shares,
(iv) deposit or permit the deposit of such Subject Shares into a voting trust or
enter into a voting agreement or arrangement with respect to such Subject Shares
or (v) take or permit any other action that would in any way restrict, limit or
interfere with the performance of its obligations hereunder or the transactions
contemplated hereby or otherwise make any representation or warranty of each
Securityholder herein untrue or incorrect.
     Section 3.03. No Exercise of Appraisal Rights. Such Securityholder agrees
not to exercise any appraisal rights or dissenter’s rights in respect of its
Subject Shares that may arise with respect to the Merger.
     Section 3.04. Documentation and Information. Such Securityholder
(i) consents to and authorizes the publication and disclosure by Purchaser of
its identity and holding of Subject Shares, the nature of its commitments and
obligations under this Agreement (including, for the avoidance of doubt, the
disclosure of this Agreement) and any other information, in each case that
Purchaser reasonably determines is required to be disclosed by applicable law in
any press release, the Offer Documents or any other disclosure document in
connection with the Offer, the Merger and any transactions contemplated by the
Merger Agreement and (ii) agrees promptly to give to Purchaser any information
it may reasonably require for the preparation of any such disclosure documents.
Such Securityholder agrees to promptly notify Purchaser of any required
corrections with respect to any written information supplied by it specifically
for use in any such disclosure document, if and to the extent that any shall
have become false or misleading in any material respect.
ARTICLE 4
Miscellaneous
     Section 4.01. Notices. All notices, requests and other communications to
any party hereunder shall be in writing (including facsimile transmission) and
shall be given, (i) if to Purchaser, Merger Sub or the Company, in accordance
with the provisions of the Merger Agreement and (ii) if to YAAF or YAAF
Parallel, to 9130 W. Sunset Boulevard,

4



--------------------------------------------------------------------------------



 



Los Angeles, California 90069 (attention: Robert P. Bermingham), or to such
other address or facsimile number as such party may hereafter specify for the
purpose by notice to each other party hereto. All such notices, requests and
other communications shall be deemed received on the date of receipt by the
recipient thereof if received prior to 5:00 p.m. on a business day in the place
of receipt. Otherwise, any such notice, request or communication shall be deemed
to have been received on the next succeeding Business Day in the place of
receipt.
     Section 4.02. Termination. This Agreement shall terminate automatically,
without any notice or other action by any Person, upon the earlier of (i) the
termination of the Merger Agreement in accordance with its terms and (ii) the
Effective Time. Each Securityholder shall have the right to terminate this
Agreement immediately following (A) any change in the nature of the
consideration payable in the Offer or the Merger, (B) any decrease in
consideration payable in the Offer or the Merger or (C) any increase in the
consideration payable to holders of Subject Shares that is not made equally
available to holders of all shares of Company Common Stock. Notwithstanding the
foregoing, nothing set forth in this Section 4.02 or elsewhere in this Agreement
shall relieve either party hereto from liability, or otherwise limit the
liability of either party hereto, for any breach of this Agreement.
     Section 4.03. Survival of Representations and Warranties. The
representations and warranties contained herein and in any certificate or other
writing delivered pursuant hereto shall not survive the Effective Time.
     Section 4.04. Amendments and Waivers. Any provision of this Agreement may
be amended or waived if such amendment or waiver is in writing and is signed, in
the case of an amendment, by each party to this Agreement or, in the case of a
waiver, by each party against whom the waiver is to be effective. No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.
     Section 4.05. Expenses. Except as otherwise provided herein, all costs and
expenses incurred in connection with this Agreement shall be paid by the party
incurring such cost or expense.
     Section 4.06. Binding Effect; Benefit; Assignment. The provisions of this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns. No provision of this
Agreement is intended to confer any rights, benefits, remedies, obligations or
liabilities hereunder upon any person other than the parties hereto and their
respective successors and assigns. No party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the
consent of each other party hereto, except that each of Purchaser and Merger Sub
may transfer or assign its rights and obligations under this Agreement, in whole
or from time to time in part, to one or more of its Affiliates at any time;
provided,

5



--------------------------------------------------------------------------------



 



that such transfer or assignment shall not relieve Purchaser or Merger Sub of
any of its obligations hereunder.
     Section 4.07. Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to the conflicts of law rules of such state.
     Section 4.08. Counterparts; Effectiveness. This Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement shall become effective when each party hereto shall have received
a counterpart hereof signed by all of the other parties hereto. Until and unless
each party has received a counterpart hereof signed by each other party hereto,
this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication).
     Section 4.09. Entire Agreement. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter of this
Agreement and supersedes all prior agreements and understandings, both oral and
written, between the parties with respect to its subject matter.
     Section 4.10. Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction or other
Governmental Entity to be invalid, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions of this Agreement shall remain in
full force and effect and shall in no way be affected, impaired or invalidated
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any party. Upon such
a determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.
     Section 4.11. Specific Performance. The parties hereto agree that each of
Purchaser and Merger Sub would be irreparably damaged if for any reason any
Securityholder fails to perform any of its obligations under this Agreement, and
that each of Purchaser and Merger Sub would not have an adequate remedy at law
for money damages in such event. Accordingly, each of Purchaser and Merger Sub
shall be entitled to specific performance and injunctive and other equitable
relief to prevent breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof in any federal court located in
the State of Delaware or any Delaware state court, in addition to any other
remedy to which they are entitled at law or in equity.
[SIGNATURE PAGE FOLLOWS]

6



--------------------------------------------------------------------------------



 



     The parties are executing this Agreement on the date set forth in the
introductory clause.

                  Whole Foods Market, Inc.    
 
           
 
  By:   /s/ Glenda Chamberlain
 
Glenda Chamberlain, Executive Vice President and Chief Financial Officer    
 
                WFMI Merger Co.    
 
           
 
  By:   /s/ Roberta Lang    
 
           
 
      Roberta Lang, President    
 
                Wild Oats Markets, Inc.    
 
           
 
  By:   /s/ Greg Mays    
 
           
 
      Name: Greg Mays
Title: Chairman and CEO    

Signature Page to
Tender and Support Agreement
Page 1 of 2

 



--------------------------------------------------------------------------------



 



                  Yucaipa American Alliance Fund I, LP    
 
           
 
  By:   Yucaipa American Alliance Fund I, LLC    
 
  Its:   General Partner    
 
           
 
  By:   Yucaipa American Funds, LLC    
 
  Its:   Managing Member    
 
           
 
  By:   Yucaipa American Management, LLC    
 
  Its:   Managing Member    
 
           
 
  By:    /s/ Robert P. Bermingham
 
Robert P. Bermingham
Vice President    
 
                Yucaipa American Alliance (Parallel) Fund I, LP    
 
           
 
  By:   Yucaipa American Alliance Fund I, LLC    
 
  Its:   General Partner    
 
           
 
  By:   Yucaipa American Funds, LLC    
 
  Its:   Managing Member    
 
           
 
  By:   Yucaipa American Management, LLC    
 
  Its:   Managing Member    
 
           
 
  By:    /s/ Robert P. Bermingham    
 
           
 
      Robert P. Bermingham
Vice President    

Signature Page to
Tender and Support Agreement
Page 2 of 2

 